Title: To James Madison from John Rodgers, June 1802 (Abstract)
From: Rodgers, John
To: Madison, James


June 1802, Baltimore. Reports the “unjust, insulting, and Cruel Treatment” he received at the hands of French officials in Saint-Domingue. He arrived at Cap Français in late December 1801. “The Evening preceding the night the Cape was Burnt, I lost my passage on Board, in rescuing from the flames, a number of helpless Women, and Children. As soon as I found there was no possibility of getting on Board,… I soon resolved on taking an active part, in doing which, (by Strategem), saved a number of Houses, and a great quantity of valuable property: in fact, had the Fleet entered so soon as was Expected, I should have saved, or been the cause of saving near half the Town.” He was treated “with every mark of Attention” by the French officers; “and, altho, an Embargo was Instantly laid; yet, on Application to General La Clerc, I was immediately granted permission to Depart.… The Civilities I received from Gen. La Clerc, added to the just claims I had to his friendship, induced me to return immediately to Baltimore, supposing I should have advantages in Trading to St. Domingo.… I prevailed on my friends … to load two Vessels, with Provisions; with which, on the 9th March last, I sailed for the Cape.… However, to my Astonishment,… shortly after my Arrival, the Cargoes of these Two Vessels, were taken from me, by the Government, at their own prices, without any Security for the payment, and myself, in a short time after, thrown into prison.” He was arrested on 11 Apr., without being “afforded an opportunity of contradicting, and confuting (any) and (Every) unjust representation, which might have been circulated, to my prejudice.” Orders were given to treat him like a criminal, and he was confined to a cell that “in Size, was very little more than double that of a large Oven; built entirely of Stone; the Door, with a small Iron Grate over its Top Excepted.” There he remained about three hours and then was conducted to a place “still worse—A Dungeon, surrounded by a double Wall, and totaly Dark, except what light the Key Hole afforded.… Added to this, it was the Habitation of Lizards, Spiders, and many obnoxious Insects, peculiar to the Climate. In this situation, I was kept Four days, and Three nights, on Bread and Water.… On the 4th day, the door of my Dungeon was opened; when I found a partner of the wrongs & Injustice I had suffered, standing in the yard—A Mr. Wm Davidson of Philadelphia.… On seeing Mr. Davidson, I could immediately discover the Effects of the Inhuman Treatment we had received. He was pale, and Languid, from breathing four days, and Three nights, in an Infectious Air, Intolerable Heat, Darkness, and every filth, and dirt, that can be imagined.… We began Devising a plan to get something to Eat, and with the aid of 25 Dollars, procured a Breakfast, and made an arrangement with a person … to furnish us with a little Meat, and Wine, during our Imprisonment.” In order to send a message to the outside, “I was reduced to the necessity of Bleeding, myself, to procure Ink; with which, and the Assistance of Mr. Davidson’s Toothpick, which I converted into a pen, made out to Write a few Lines to one of our Friends.” On the ninth day of captivity, “we were removed to the most remote part of the Prison.” On 25 Apr. they received an unsigned letter offering “service” for whatever “Sacrifis you can make.” They later were visited by a person in disguise who offered them liberty for a fee. “To this unjust proposition, I felt so much Indignation, that I replyed, I would not buy my Liberty, even was I sure, I should Die in prison.… Mr. Davidson, choosing to sacrafice his own feelings, rather than those of a Wife, and Children, promised to give two, or four hundred Dollars.… However, it was never demanded.… The above Visitor, altho he was in disguise, I knew him to be Secretary to the Commandant.” On 29 Apr. the two prisoners were conducted to the quarters of General Hardy, who ordered them to be placed aboard ship and sent off within four days “and not to Land again under pain of Death.” In this interview Hardy “made use of such Scurrilous Abuse, as I feel almost Ashamed to repeat.” “He said, He knew that I had been their inveterate Enemy, and that I ought to be Shot, or Hung. To which I only replied, that Sooner, or later, they would be made sensible of the unjust Treatment I had received. To this, He answered, with a mixture of insult, and contempt, you may now inform your Government, what kind of Treatment you have received from this Administration.”
Mentions a circumstance that might have led to his imprisonment. On 2 Apr. 1801 he met with Clément, the commandant of the port, who “had sent for me, with an intention to Insult me—in which, He Shielded himself with the Functions of his Office.” His insulting remarks were “pointed at the Officers of the American Navy.” Rodgers informed General Hardy, commander of the northern department, of the incident, expecting him to “point out a mode of Redress,” but “instead of doing so, He desired that I would inform him in writing, what had passed between us; Accordingly, I wrote him the following Letter.”
Describes an interview with Clément held “on Sunday last,” in which the commandant accused him of trading with Toussaint and insulting French naval officers. “I am sorry to be under the necessity of saying, that during the above Conversation, Mr. Clement’s Language bespoke nothing but Insult, and contempt, to my Country, and my own person.… However, I have since learnt, (I conceive) the cause of Mr. Clement’s Extraordinary Conduct; which it is possible, has been occasioned by some Mal representations, made by Mr. Pichon.”
Refers JM to Tobias Lear “for the Reasons why I have suspected Mr. Pichon’s endeavouring to Injure me.” Rather than justifying his own conduct, transcribes a 30 Apr. 1802 letter “Signed by every Respectable American Resident at the Cape,” expressing “deep regret, and Indignation, for the Recent Treatment you have experienced here,… not from any misconduct of your own, but from Base misrepresentations, made to the Capt. General of this Colony.”
 

   
   RC (DNA: RG 76, France, Unbound Records Relating to Spoliation Claims, ca. 1885); FC (DLC: Rodgers Papers); partial FC (ibid.); Tr (DNA: RG 59, CD, Cap Haitien, vol. 4); letterpress copy of Tr (NHi: Livingston Papers). RC 21 pp.; in a clerk’s hand, corrected and signed by Rodgers. FC in a clerk’s hand, with corrections and additions in Rodgers’s hand; these changes are incorporated in the partial FC but not in the RC or Tr.



   
   According to James Barron, Rodgers “laid all the blame” for his imprisonment on Pichon, “a little man, with a little wife, and a little child, the three not weighing above 180 pounds; of this man he swore loudly, he would have revenge, threatning that where-ever he did meet him, he would kill or otherwise maim him to his satisfaction, so loud were those threats that Monsr Pygon thought it proper to complain to the State department, which brought forth a long letter from Mr. Madison [not found], to the aggrieved party, Captain Rodgers; in this letter, Mr. Madison refered Captain Rodgers to a letter written, or printed, by the queen of England, as an apology to the Empress of Russia, for the arrest of the Russian minister by an ignorant constable, and a tailor creditor, of the Minister, on a sunday morning; this letter was refered to, with a view to impress Captain Rodgers, of the sacredness of the character of a foreign functionary” (James Barron to George Blake, 14 Nov. 1848 [DNA: RG 45, Subject File, XP, Misc. Correspondence to and from Pursers]).



   
   A full transcription of this document has been added to the digital edition.

